Exhibit 10.1

AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT
 
This Amendment No. 1, dated as of May 19, 2011 (this “Amendment”), is made to
the Stock Purchase Agreement (the “Agreement”), dated as of March 10, 2011, by
and among Casablanca Mining Ltd., a Nevada corporation (“Casablanca”), and
Angelique de Maison (“Purchaser”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Agreement.
 
RECITALS
 
A.           Pursuant to the Agreement, Purchaser agreed to purchase up to
1,000,000 shares of Casablanca’s common stock, $.001 par value (the “Casablanca
Shares”) at a purchase price of $1.00 per share (the “Purchase Price”) in one or
more installments, in such amounts and at such times as requested by Casablanca,
provided that either party could terminate its obligations with respect to any
amount of Casablanca Shares not purchased on or prior to June 30, 2011.
 
B.           To date, Purchaser has purchased from Casablanca an aggregate
amount of 981,702 Casablanca Shares for an aggregate purchase price of $981,702,
and has contributed an additional $985,960 in loans.
 
C.           Casablanca and Purchaser desire to increase the number of
Casablanca Shares that may be purchased pursuant to the Agreement and to extend
the date after which the parties may terminate their obligations under the
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Casablanca and Purchaser hereby agree as follows:
 
1.           Amendment of the Agreement.  Section 1.1 of the Agreement shall be
amended such that (a) the maximum number of Casablanca Shares to be purchased
under the Agreement is increased from 1,000,000 Casablanca Shares to 2,000,000
Casablanca Shares, and (b) the date after which either party may terminate its
or her obligations with respect to any amount of Casablanca Shares not yet
purchased is extended from June 30, 2011 to September 30, 2011.  For the
avoidance of any doubt, as a result of this Amendment, Casablanca agrees to
issue and sell to Purchaser, and Purchaser agrees to acquire from Casablanca, up
to an additional 1,018,298 Casablanca Shares (18,298 pursuant to the Agreement +
1,000,000 pursuant to this Amendment) pursuant to Section 1.1(b) the
Agreement.  Concurrent with the execution and delivery of this Agreement,
Casablanca shall issue and sell to Purchaser, and Purchaser shall acquire from
Casablanca, 985,960 Casablanca Shares.  Casablanca acknowledges receipt of the
Purchase Price for such Casablanca Shares.
 
2.           Adjustments to Casablanca Shares. If, on or prior to the purchase
of any installment of Casablanca Shares pursuant to the Agreement, as amended,
(i) Casablanca shall subdivide its capital stock (by any stock split, stock
dividend or otherwise), (ii) Casablanca shall combine the outstanding shares of
its capital stock, or (iii) there shall be any capital reorganization or
reclassification of Casablanca’s capital stock (other than a change in par
value, or from par value to no par value, or from no par value to par value),
the Purchase Price then in effect shall be correspondingly adjusted for all
future issuances of Casablanca Shares, and Casablanca shall notify Purchaser of
such adjustment.  


 
1

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
3.           Reaffirmation of Representations and Warranties.  Each of
Casablanca and Purchaser hereby certifies that all of its or her respective
representations and warranties made in the Agreement are true and correct on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof.
 
3.           No Other Changes to the Agreement.  Except as expressly amended by
this Amendment, all of the terms of the Agreement shall remain in full force and
effect.
 
4.           Counterparts.  This Amendment may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  In the event that
any signature is delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.
 
5.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Nevada, USA, without regard to
conflicts of laws of principles, and each party hereby agrees that all
performances due and transactions undertaken pursuant to this Agreement shall be
deemed to be due or have occurred in California, and the exclusive venue and
place of jurisdiction for any litigation arising from or related to this
Amendment shall be the state or federal courts located in Orange County, State
of California, USA.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.


CASABLANCA MINING LTD.:
Casablanca Mining Ltd.
By:  /s/ Trisha Malone 
Name:  Trisha Malone
Title: Chief Financial Officer 
PURCHASER:
 
By:  /s/ Angelique de Maison 
Name:  Anglique de Maison, an individual
 




 
2

--------------------------------------------------------------------------------

 
